DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 16-18, 20-23, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2013/0229307 A1).
Consider claims 1 , 18, 29 and 30:
Chang discloses an apparatus for wireless communication at a user equipment (UE) (see Fig. 12 and paragraph 0117, where Chang describes a Mobile Station (MS) in a wireless communication system), comprising:  
a memory (see Fig. 12 and paragraph 0118, where Chang describes that the MS includes a storage unit 1220); and
one or more processors, coupled to the memory (see Fig. 12 and paragraph 0119, where Chang describes that the MS includes a processor 1234 that is in connection with the storage unit 1220), configured (see paragraph 0135-0136, where Chang describes that the processor executes a procedure stored in memory of the storage unit) to: 
transmit capability information including information regarding a beamforming capability of the UE (see Fig. 4 and paragraphs 0050-0053, where Chang describes that the procedure includes step 403 in which the MS 420 transmits a beamforming related capability of the MS 420 to a base station (BS) 410); 
receive configuration information indicating a beamforming configuration, wherein the beamforming configuration is based at least in part on digital beamforming, analog beamforming, or a combination thereof (see Fig. 4 and paragraphs 0054-0055, where Chang describes a step 405 in which the MS 420 receives a control message from the base station 410, the control message adaptively controls a gain value of beamforming of the MS 420,  the control message is generated by obtaining information regarding a precoding matrix for beamforming; see paragraph 0047, where Chang describes that precoding matrix is used in digital beamforming); and 
communicate in accordance with the beamforming configuration (see paragraph 0018, where Chang describes transmitting or receiving a signal according to the controlled beamforming gain).
Consider claims 3 and 20: 
Chang discloses the invention of claims 1 and 18 above. Chang discloses: the capability information is included in a UE capability report (see paragraphs 0106, where Chang describes that the mobile station transmits a report which represents the mobility of the mobile station).
Consider claims 4 and 21: 
Chang discloses the invention of claims 1 and 18 above. Chang discloses: the capability information indicates a first beamforming capability for a data communication (see Fig. 7 and paragraph 0084, where Chang describes step 701 in which the mobile station transmits a traffic signal for data transfer to the base station) and a second beamforming capability for a control communication (see paragraph 0084, where Chang describes step 701 in which the mobile station transmits a control signal for control information transfer to the base station).
Consider claims 5 and 22: 
Chang discloses the invention of claims 4 and 21 above. Chang discloses: a first beamforming configuration, corresponding to the first beamforming capability, for the data communication, and a second beamforming configuration, corresponding to the second beamforming capability, for the control communication (see Fig. 7 and paragraphs 0085-0088, where Chang describes step 707 in which the base station transmits a control signal to the mobile station to control beamforming gain of the mobile station, based on the signals received in step 701).
Consider claim 7: 
Chang discloses the apparatus of claim 5 above. Chang discloses: a third beamforming configuration for a data and control transmission (see paragraph 0055, where Chang describes that the base station adaptively controls a gain value of beamforming of the mobile station; see paragraph 0058, where Chang describes that the mobile station transmits data in a specific beamforming gain value; see paragraph 0055, where Chang describes that the mobile station transmits the current gain values of the mobile station to the base station).
Consider claim 8: 
Chang discloses the apparatus of claim 7 above. Chang discloses: the third beamforming configuration is a digital beamforming configuration (see paragraph 0055, where Chang describes that the mobile station receives a control message from the base station, the control message adaptively controls a gain value of beamforming of the mobile station, the control message is generated by obtaining information regarding a precoding matrix for beamforming; see paragraph 0047, where Chang describes that precoding matrix is used in digital beamforming).
Consider claims 9 and 23: 
Chang discloses the invention of claims 1 and 18 above. Chang discloses: the configuration information is received via medium access control signaling or downlink control information (see paragraph 0054-0055, where Chang describes that the base station transmits the control information to the mobile station to adaptively control a gain value of beamforming of the mobile station).
Consider claim 16: 
Chang discloses the apparatus of claim 1 above. Chang discloses: the configuration information is received via a downlink control information communication, one or more medium access control control elements, or radio resource control signaling (see paragraph 0054-0055, where Chang describes that the base station transmits the control information to the mobile station to adaptively control a gain value of beamforming of the mobile station).
Consider claim 17: 
Chang discloses the apparatus of claim 1 above. Chang discloses: an indication of a selected beamforming mode, of a set of beamforming modes that includes a digital beamforming mode, to use to receive one or more downlink communications (see Fig. 4 and paragraphs 0054-0055, where Chang describes a step 405 in which the MS 420 receives a control message from the base station 410,  the control message is generated by obtaining information regarding a precoding matrix for beamforming; see paragraph 0047, where Chang describes that precoding matrix is used in digital beamforming).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1), as applied to claims 1 and 18 above, and further in view of Saxena et al. (US 2019/0020456 A1).
Consider claims 2 and 19: 
Chang discloses the invention of claims 1 and 18 above. Chang discloses: the information regarding the beamforming capability of the UE is associated with a wave frequency (see paragraph 0060, where Chang describes that the mobile station 520 transmits a radio frequency signal to the base station 510).
Chang does not specifically disclose: the beamforming capability of the UE is associated with a millimeter wave frequency.
Saxena teaches: a beamforming capability of an UE is associated with a millimeter wave frequency (see paragraph 0015, where Saxena describes that an UE employs beamforming technology in millimeter wave frequencies).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the beamforming capability of the UE is associated with a millimeter wave frequency, as taught by Saxena to modify the method of Chang in order to improve link budget, as discussed by Saxena (see paragraph 0015).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1), as applied to claim 5 above, and further in view of Kim et al. (US 2018/0270844 A1).
Consider claim 6: 
Chang discloses the apparatus of claim 5 above. Chang does not specifically disclose: the first beamforming configuration is a digital beamforming configuration and the second beamforming configuration is a hybrid or analog beamforming configuration.
	Kim teaches: a first beamforming configuration is a digital beamforming configuration (see paragraph 0039, where Kim describes using digital beamforming in data communication to optimize data rate) and a second beamforming configuration is a hybrid or analog beamforming configuration (see paragraph 0084, where Kim describes transmitting control information in a hybrid beamforming)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the first beamforming configuration is a digital beamforming configuration and the second beamforming configuration is a hybrid or analog beamforming configuration, as taught by Kim to modify the method of Chang in order to have an optimized data rate and an efficient control, as discussed by Kim (see paragraph 0039 and paragraph 0009).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1), as applied to claims 1 and 18 above, and further in view of Matsumura et al. (US 2022/0007406 A1).
Consider claims 10 and 24: 
Chang discloses the invention of claims 1 and 18 above. Chang does not specifically disclose: a scheduling offset between the configuration information and a communication fails to satisfy a threshold, and wherein the communication is performed using a transmission configuration indicator state indicated by scheduling information associated with the communication.
Matsumura teaches: a scheduling offset between the configuration information and a communication fails to satisfy a threshold, and wherein the communication is performed using a transmission configuration indicator state indicated by scheduling information associated with the communication (see claim 6, where Matsumura describes a scheduling offset between control signal of a downlink control channel and reception of a reference signal being less than a threshold).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: a scheduling offset between the configuration information and a communication fails to satisfy a threshold, and wherein the communication is performed using a transmission configuration indicator state indicated by scheduling information associated with the communication, as taught by Matsumura to modify the method of Chang in order to appropriately determine the TCI state, as discussed by Matsumura (see paragraph 0011).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1), as applied to claims 1 and 18 above, and further in view of Jansson et al. (US 2021/0273686 A1).
Consider claims 11 and 25: 
Chang discloses the invention of claims 1 and 18 above. Chang discloses: communicate in accordance with the beamforming configuration using a frequency (see paragraph 0060, where Chang describes that the mobile station 520 transmits a radio frequency signal to the base station 510).
	Chang does not specifically disclose: communicate in accordance with the beamforming configuration using a frequency that satisfies a frequency threshold.
	Jansson teaches: communicate in accordance with a beamforming configuration using a frequency that satisfies a frequency threshold (see paragraph 0006, where Jansson describes a beamforming communication using a signal frequency above a defined frequency threshold).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: communicate in accordance with the beamforming configuration using a frequency that satisfies a frequency threshold, as taught by Jansson to modify the method of Chang in order to avoid beams corresponding to obstructed directions, as discussed by Jansson (see paragraph 0006).

Claims 12, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1), as applied to claims 1 and 18 above, and further in view of Lee et al. (US 2020/0068492 A1).
Consider claims 12 and 26: 
Chang discloses the invention of claims 1 and 18 above. Chang does not specifically disclose: the beamforming capability includes an indication of an analog to digital converter (ADC) resolution associated with a beamforming mode of the UE.
	Lee teaches: a beamforming capability includes an indication of an analog to digital converter (ADC) resolution associated with a beamforming mode of an UE (see Fig. 8 and paragraph 0257, where Lee describes a beamforming transmission in which a terminal transmits a plurality of ADC bit resolution values usable by the terminal to the base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the beamforming capability includes an indication of an analog to digital converter (ADC) resolution associated with a beamforming mode of the UE, as taught by Lee to modify the method of Chang in order to effectively reduce energy consumption of a terminal, as discussed by Lee (see paragraph 0007).
Consider claim 13: 
Chang in view of Lee discloses the apparatus of claim 12 above. Chang does not specifically disclose: determine the ADC resolution associated with the beamforming mode of the UE, wherein the ADC resolution associated with the beamforming mode is less than a maximum ADC resolution that the UE supports.
	Lee teaches: determine the ADC resolution associated with the beamforming mode of the UE (see Fig. 8 and paragraph 0164, where Lee describes that the terminal may set the ADC bit resolution value based on energy saving operation determination), wherein the ADC resolution associated with the beamforming mode is less than a maximum ADC resolution that the UE supports (see paragraph 0138, where Lee describes an ADC bit resolution range of the terminal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: determine the ADC resolution associated with the beamforming mode of the UE, wherein the ADC resolution associated with the beamforming mode is less than a maximum ADC resolution that the UE supports, as taught by Lee to modify the method of Chang in order to effectively reduce energy consumption of a terminal, as discussed by Lee (see paragraph 0007).

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1) and Lee et al. (US 2020/0068492 A1), as applied to claims 12 and 26 above, and further in view of You et al. (US 2020/0229271 A1).
Consider claims 14 and 27: 
Chang in view of Lee discloses the invention of claims 12 and 26 above. Chang does not specifically disclose: a beamforming mode of the UE for downlink communications within frequency range 2 or frequency range 4.
	You teaches: a beamforming mode of an UE for downlink communications within frequency range 2 or frequency range 4 (see paragraph 0320, where You describes a user device that performs downlink reception in frequency range 2 (FR2) using analog beamforming).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: a beamforming mode of the UE for downlink communications within frequency range 2 or frequency range 4, as taught by You to modify the method of Chang in order to have efficient transmission and reception, as discussed by You (see paragraph 0006).

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0229307 A1), as applied to claims 1 and 18 above, and further in view of Choi et al. (US 2019/0372734 A1).
Consider claims 15 and 28: 
Chang discloses the invention of claims 1 and 18 above. Chang does not specifically disclose: the capability information is transmitted via one or more of a physical uplink control channel message or one or more medium access control control elements.
Choi teaches: a capability information is transmitted via one or more of a physical uplink control channel message (see paragraph 0158, where Choi describes that an UE transmits UE capability information to the eNB on a physical uplink control channel (PUCCH)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the capability information is transmitted via one or more of a physical uplink control channel message or one or more medium access control control elements, as taught by Choi to modify the method of Chang in order to adaptively set configuration, as discussed by Choi (see paragraph 0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631